UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 06107 John Hancock Patriot Select Dividend Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: June 30 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Select Dividend Trust Securities owned by the Fund on March 31, 2006 (unaudited) Issuer Shares Value Common stocks 37.16% (Cost $77,889,592) Electric Utilities 2.66% Cinergy Corp. 26,000 1,180,660 FPL Group, Inc. 20,000 802,800 Progress Energy, Inc. 84,000 3,694,320 Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 20,000 1,400 Gas Utilities 1.98% Atmos Energy Corp. 12,300 323,859 National Fuel Gas Co. 56,150 1,837,228 Peoples Energy Corp. 57,750 2,058,210 Integrated Telecommunication Services 1.77% AT&T, Inc. 97,700 2,641,808 Verizon Communications, Inc. 33,150 1,129,089 Multi-Utilities & Unregulated Power 30.75% Alliant Energy Corp. 148,000 4,657,560 Ameren Corp. 85,400 4,254,628 CH Energy Group, Inc. 151,250 7,260,000 Consolidated Edison, Inc. 45,000 1,957,500 Dominion Resources, Inc. 51,000 3,520,530 DTE Energy Co. 155,900 6,250,031 Duke Energy Corp. 67,850 1,977,828 Energy East Corp. 242,000 5,880,600 KeySpan Corp. 161,850 6,614,809 NiSource, Inc. 117,700 2,379,894 NSTAR 188,000 5,378,680 OGE Energy Corp. 96,092 2,786,668 Public Service Enterprise Group, Inc. 16,000 1,024,640 SCANA Corp. 21,700 851,508 Sierra Pacific Resources (I) 119,250 1,646,843 TECO Energy, Inc. 176,750 2,849,210 Vectren Corp. 30,000 791,400 WPS Resources Corp. 51,000 2,510,220 Xcel Energy, Inc. 169,000 3,067,350 Credit Issuer, description rating (A) Shares Value Preferred stocks 62.37% (Cost $128,660,407) Agricultural Products 1.48% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 40,000 3,160,000 Page 1 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on March 31, 2006 (unaudited) Consumer Finance 2.37% SLM Corp., 6.97%, Ser A BBB+ Diversified Banks 2.12% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A Diversified Financial Services 3.06% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A Citigroup, Inc., 6.231%, Depositary Shares, Ser H A Electric Utilities 17.58% Alabama Power Co., 5.20% BBB+ Boston Edison Co., 4.25% BBB+ Duquesne Light Co., 6.50% BB+ Entergy Arkansas, Inc., 6.45% BB+ Entergy Mississippi, Inc., 6.25% BB+ Interstate Power & Light Co., 7.10%, Ser C BBB- Interstate Power & Light Co., 8.375%, Ser B BBB- Northern Indiana Public Service Co., 4.22% BB+ Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ Southern California Edison Co., 6.125% BBB- Southern California Edison Co., 6.00%, Ser C BBB- Virginia Electric & Power Co., $6.98 BBB- Virginia Electric & Power Co., $7.05 BBB- Wisconsin Public Service Corp., 6.76% A Gas Utilities 2.76% Southern Union Co., 7.55% BB+ Integrated Telecommunication Services 0.23% Telephone & Data Systems, Inc., 6.625% A- Investment Banking & Brokerage 6.95% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- Life & Health Insurance 2.52% MetLife, Inc., 6.50%, Ser B BBB Multi-Utilities & Unregulated Power 12.85% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 BGE Capital Trust II, 6.20% BBB- Energy East Capital Trust I, 8.25% BBB- PNM Resources, Inc., 6.75% BBB- PSEG Funding Trust II, 8.75% BB+ Public Service Electric & Gas Co., 6.92% BB+ SEMPRA Energy, $4.36 BBB+ SEMPRA Energy, $4.75, Ser 53 BBB+ South Carolina Electric & Gas Co., 6.52% Baa1 Page 2 John Hancock Patriot Select Dividend Trust Securities owned by the Fund on March 31, 2006 (unaudited) Oil & Gas Exploration & Production 7.93% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 48,200 4,786,863 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,174 4,886,650 Devon Energy Corp., 6.49%, Ser A BB+ 53,500 5,405,175 Nexen, Inc., 7.35% (Canada) BB+ 70,000 1,851,500 Regional Banks 2.52% HSBC USA, Inc., $2.8575 (G) A1 108,000 5,378,400 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.47% (Cost $1,007,737) Commercial Paper 0.47% ChevronTexaco Corp., Due 4-3-06 4.700 1,008 1,008,000 Total investments 100.00% Page 3 John Hancock Patriot Select Dividend Trust Footnotes to Schedule of Investments March 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,160,000 or 1.48% of the Fund's total investments as of March 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $207,557,736. Gross unrealized appreciation and depreciation of investments aggregated $10,947,084 and $4,987,855, respectively, resulting in net unrealized appreciation of $5,959,229. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Select Dividend Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
